Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT is dated as of October 3, 2018 and is between the Borrower
listed on Schedule I and ALPPS LLC, a Delaware limited liability company, as
lender (the “Lender”).



 

recitals

 

WHEREAS, the Borrower has requested that the Lender make loans (the “Loans”)
from time to time to the Borrower in an amount not to exceed the Commitment
Amount (as defined below) and may from time to time request additional term
loans for the purposes listed in Schedule I and, upon the terms and subject to
the conditions herein set forth, the Lender is willing to provide the Loans to
the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.      defined terms

 

When used in this Agreement, including the preamble, recitals and any Schedule
or Exhibit, the following terms shall have the following meanings:

 

“Action” against a Person means an action, suit, litigation, arbitration,
investigation, complaint, dispute, contest, hearing, inquiry, inquest, audit,
examination or other proceeding threatened or pending against, affecting or
purporting to affect such Person or its property, whether civil, criminal,
administrative, investigative or appellate, in law or equity before any
arbitrator or Governmental Authority.

 

“Adverse Effect” means the effect of any event, condition, action, omission or
circumstance, which, alone or when taken together with other events, conditions,
actions, omissions or circumstances occurring or existing concurrently
therewith, (a) has or could be reasonably expected to have any adverse effect
upon the validity or enforceability of this Agreement or any of the other Loan
Documents, (b) has or could reasonably be expected to have any adverse effect
upon the title to or value of any material part of the Collateral, the Liens of
the Lender with respect to the Collateral or the priority of any such Liens,
(c) impairs the ability of the Borrower to perform its obligations under any of
the Loan Documents, including repayment of any of the Obligations when due, or
(d) impairs or delays the ability of the Lender to enforce or collect the
Obligations or realize upon any of the Collateral in accordance with the Loan
Documents or applicable Regulations.

 

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly, through one or more intermediaries, controlling or being
controlled by or under common control with such Person. For the purposes of this
definition, the term “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means being a director, manager, general partner or executive officer of
such Person or possessing, directly or indirectly, through the ownership of
voting securities, through a Contractual Obligation or otherwise, the power to
vote, or beneficial ownership of, 5% or more of any class of the voting
securities of such Person or of any other equity interests in such Person.

 

“Agreement” means this Agreement, as it may be amended, restated, supplemented
or otherwise modified from time to time.

 



 [altlendinglogo_footer.jpg]  

 



 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. Section 101
et seq.).

 

“Borrower” has the meaning specified on Schedule I.

 

“Business Day” means any day of the week, excluding Saturdays, Sundays and any
day on which banks in New York are authorized or required to be closed.

 

“Closing Date” means the first date on which the conditions set forth in Section
3.1 are satisfied and the first Loan can be made hereunder.

 

“Closing Statement” means a schedule of expected disbursements, as well as
costs, Fees, expenses and other amounts expected to be paid on the Closing Date.

 

“Collateral” has the meaning specified in the Security Agreement.

 

“Collateral Call Percentage” means, with respect to each Loan, the “Collateral
Call Percentage” specified for such Loan on Schedule I.

 

“Collateral Call Period” means, with respect to each Loan, the “Collateral Call
Period” specified for such Loan on Schedule I.

 

“Commitment” means amount set forth as such on Schedule I, as modified to
reflect reductions otherwise provided for in this Agreement.

 

“Commitment Fee” has the meaning specified in Section 2.3(a)(i).

 

“Collateral Call Percentage” has the meaning specified on Schedule I.

 

“Commitment Period” means the period from the Closing Date through the
Commitment Termination Date.

 

“Commitment Termination Date” means the “Commitment Termination Date” specified
on Schedule I, as the same may be extended pursuant to Section 2.1(d).

 

“Consents” means any approval, consent, authorization, notice to, or any other
action by, any Person other than any Governmental Authority.

 

“Contractual Obligation” means, with respect to any Person, any provision of any
security or similar instrument issued by such Person or of any agreement,
undertaking, contract, lease, indenture, mortgage, deed of trust or other
instrument (other than a Loan Document) to which such Person is a party or by
which it or any of its property is bound or to which any of its property is
subject.

 

“Control Agreement” means an agreement, in form and substance satisfactory to
the Lender between the Lender and the Borrower, to the extent such agreement is
effective to grant “control” (as defined under each applicable UCC) over the
Collateral to the Lender.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement. For purposes of this definition, cryptocurrencies
shall be considered currencies.

 

“Currency of Payment” has the meaning specified in Section 2.4(c).

 



 [altlendinglogo_footer.jpg]Page | 2

 

 

“Derivative” means any Interest Rate Agreement, Currency Agreement, futures or
forward contract, spot transaction, commodity swap, purchase or option
agreement, other commodity price hedging arrangement, cap, floor or collar
transaction, any credit default or total return swap, any other derivative
instrument, any other similar speculative transaction and any other similar
agreement or arrangement designed to alter the risks of any Person arising from
fluctuations in any underlying variable, including interest rates, currency
values, insurance, catastrophic losses, climatic or geological conditions or the
price or value of any other derivative instrument. For the purposes of this
definition, “derivative instrument” means “any derivative instrument” as defined
in Statement of Financial Accounting Standards No. 133 (Accounting for
Derivative Instruments and Hedging Activities) of the United States Financial
Accounting Standards Board, and any defined with a term similar effect in any
successor statement or any supplement to, or replacement of, any such statement.

 

“Default” means an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.

 

“Default Rate” means, with respect to each Loan, the “Default Rate” specified
for such Loan on Schedule I.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“EFT” has the meaning specified in Section 2.4(b).

 

“EFT Authorization” has the meaning specified in Section 2.4(b).

 

“Event of Default” means any event or condition described in Section 7.1.

 

“Excess” has the meaning specified in Section 2.4(g).

 

“Extension Fee Percentage” has the meaning specified on Schedule I.

 

“Force Majeure Event” means an event or circumstance which is beyond the control
and without the fault or negligence of the Person affected and which by the
exercise of reasonable diligence the party affected was unable to prevent,
including (a) riot, war, invasion, act of foreign enemies, hostilities (whether
war be declared or not), acts of terrorism, civil war, rebellion, revolution,
insurrection of military or usurped power, requisition or compulsory acquisition
by any Governmental Authority, (b) ionizing radiation or contamination, radio
activity from any nuclear fuel or from any nuclear waste from the combustion of
nuclear fuel, radio-active toxic explosive or other hazardous properties of any
explosive assembly or nuclear component, (c) pressure waves caused by aircraft
or other aerial devices travelling at sonic or supersonic speeds, (d) internet
outages, hacking, denial of service attacks, cybersecurity breaches,
cyber-attack or other act of sabotage, data failure or failure of any blockchain
or any other technological system, (d) earthquakes, flood, fire or other
physical natural disaster, (e) strikes or industrial disputes or (f) any other
accident or act of god or public enemy.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing, including any central
bank stock exchange regulatory body arbitrator, public sector entity,
supra-national entity (including the European Union and the European Central
Bank) and any self-regulatory organization (including the National Association
of Insurance Commissioners).

 



 [altlendinglogo_footer.jpg]Page | 3

 

 

“Indemnified Claims” means all Losses that may at any time be imposed on,
incurred by or asserted against any Indemnitee in any way relating to or arising
out of this Agreement, the other Loan Documents, the Collateral or any other
document contemplated by this Agreement or otherwise in any way relating to or
arising out of (a) the administration, performance or enforcement by the Lender
of any of the Loan Documents or consummation of any transaction described
therein, (b) the existence of, perfection of, a Lien upon or the sale or
collection of, or any other damage, Loss, failure to return or other realization
upon any Collateral, (c) any Force Majeure Event or (d) the failure of the
Borrower or any of its Affiliates to observe, perform or discharge any of the
Borrower’s covenants or duties under any of the Loan Documents, in each case
including any cost or expense incurred by any Indemnitee in connection with any
investigation, litigation, arbitration or other judicial or non-judicial
proceeding, whether or not such Indemnitee is a party thereto.

 

“Indemnitees” means the Lender and each of its Related Parties.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, (b) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under the Bankruptcy Code or
other applicable Regulations, or (c) any appointment of a permanent or interim
receiver, manager, liquidator, sequestrator, trustee, custodian or other officer
having similar powers over the Borrower, or over all or a substantial part of
its property or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of the Borrower.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Borrower, the Lender and Dominion Capital
LLC to subordinate the Lien of the Junior Lien Lender securing the Junior Lien
Obligations to the Liens securing the Obligations of the Borrower to the Lender.

 

“Interest Payment Currency” means, with respect to each Loan, the “Interest
Payment Currency” specified for such Loan on Schedule I.

 

“Interest Payment Dates” means, with respect to each Loan, the “Interest Payment
Dates” specified for such Loan on Schedule I.

 

“Interest Rate” means, with respect to each Loan, the “Interest Rate” specified
for such Loan on Schedule I.

 

“Junior Lien Creditor” means Dominion Capital LLC, a Connecticut limited
liability company.

 

“Junior Lien Document” means the Junior Lien Security Agreement and all other
“Transaction Documents” (as defined in the Securities Purchase Agreement by and
among the Junior Lien Creditor and the other purchasers identified therein and
DPW Holdings, Inc., dated as of May 15, 2018) and all other documents,
instruments, notices, certificates and agreements executed or delivered in
connection with or contemplated by these agreements, including any amendments
thereto, or any of the Junior Lien Obligations.

 



 [altlendinglogo_footer.jpg]Page | 4

 

 

“Junior Lien Obligations” means the “Obligations” as defined in the Junior Lien
Security Agreement on the date hereof.

 

“Junior Lien Security Agreement” means the Security and Pledge Agreement, dated
as of May 15, 2018, between the Junior Lien Creditor and the Borrower.

 

“Legal Closing Fee” has meaning specified in Section 2.3(a)(ii).

 

“Lender” has the meaning specified in the Preamble.

 

“Lien” means any lien (statutory or other) mortgage, pledge, hypothecation,
assignment, security interest, encumbrance, charge, claim, restriction on
transfer or similar restriction or other security arrangement of any kind or
nature whatsoever, including any conditional sale or other title retention
agreement and any capital or financing lease having substantially the same
economic effect as any of the foregoing.

 

“Liquidation Fee” has the meaning specified in Section 2.3(a)(vi).

 

“Liquidation Fee Percentage” means, with respect to each Loan, the “Liquidation
Fee Percentage” specified for such Loan on Schedule I.

 

“Liquidation Percentage” means, with respect to each Loan, the “Liquidation
Percentage” specified for such Loan on Schedule I.

 

“Loan Account” has the meaning specified in Section 2.5(b).

 

“Loan Drawdown Fee” has the meaning specified in Section 2.3(a)(iii).

 

“Loan Drawdown Fee Percentage” means, with respect to each Loan, the “Loan
Drawdown Fee Percentage” specified for such Loan on Schedule I.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
evidencing the Loans or the Obligations, the Security Agreement, the Control
Agreement, the Intercreditor Agreement, the Closing Statement and all other
documents, instruments, notices, certificates and agreements executed or
delivered in connection with or contemplated by this Agreement or any of the
Obligations.

 

“Loans” has the meaning specified in the Recitals.

 

“Losses” means all liabilities, rights, demands, covenants, duties, obligations
(including, without limitation, indebtedness, receivables and other contractual
obligations), claims, damages, Actions and causes of actions, settlements,
judgments, damages, losses (including reductions in yield), debts,
responsibilities, fines, penalties, sanctions, commissions and interest,
disbursements, Taxes, interest, charges, costs, fees and expenses (including
fees, charges, and disbursements of financial, legal and other advisors,
consultants and professionals and, if applicable, any value-added and other
taxes and charges thereon), in each case of any kind or nature, whether joint or
several, whether now existing or hereafter arising and however acquired and
whether or not known, asserted, direct, contingent, liquidated, due,
consequential, actual, punitive or treble.

 

“LTV Ratio” means, at any time, the ratio of the outstanding principal amount of
all Loans to the value of the Collateral, as determined using the Valuation
Index at such time.

 



 [altlendinglogo_footer.jpg]Page | 5

 

 

“LTV Ratio Drawdown Percentage” has the meaning specified on Schedule I.

 

“LTV Ratio Maintenance Percentage” has the meaning specified on Schedule I.

 

“Maturity Date” has the meaning specified on Schedule I, as the same may be
extended pursuant to Section 2.1(d).

 

“Maturity Extension Fee” has the meaning specified in Section 2.3(a)(v).

 

“Non-Conforming Tender” has the meaning specified in Section 2.4(c).

 

“Notice of Borrowing” has the meaning specified in Section 2.1(b).

 

“Obligations” means all amounts, indebtedness, obligations, liabilities,
covenants and duties of every type and description owing by the Borrower from
time to time to any Secured Party or any Affiliate of any Secured Party, whether
direct or indirect, joint or several, absolute or contingent, due or to become
due, liquidated or unliquidated, secured or unsecured, now existing or hereafter
arising and however acquired (regardless of whether acquired by assignment),
whether or not evidenced by any note or other instrument or for the payment of
money and whether arising under Contractual Obligations, Regulations or
otherwise, including, without duplication, (i) the principal amount of the Loans
owing by the Borrower, (ii) all other amounts, fees (including all Fees and any
transfer or mining fees, which may be deducted directly from the Collateral upon
any transfer thereof to any Person including to and from the Borrower), interest
(including any prepayment premium), commissions, charges, costs, expenses,
attorneys’ fees and disbursements, indemnities (including Indemnified Claims),
reimbursement of amounts paid and other sums chargeable to the Borrower under
any Loan Document or otherwise arising under any Loan Document and (iii) all
interest on any item otherwise qualifying as “Obligation” hereunder, whether or
not accruing after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or similar proceeding, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

 

“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, joint stock company, land trust,
business trust or unincorporated organization, or a government or agency,
department or other subdivision thereof.

 

“Permit” means, with respect to any Person, any permit, filing, notice, license,
approval, variance, exception, permission, concession, grant, franchise,
confirmation, endorsement, waiver, certification, registration, qualification,
clearance or other Contractual Obligation or arrangement with, or authorization
by, to or under the authority of, any Governmental Authority or pursuant to any
Regulation, or any other action by any Governmental Authority in each case
whether or not having the force of law and affecting or applicable to or binding
upon such Person, its Contractual Obligations or arrangements or other
liabilities or any of its property or to which such Person, its Contractual
Obligations or any of its property is or is purported to be subject.

 



 [altlendinglogo_footer.jpg]Page | 6

 

 

“Regulation” means, all international, federal, state and local laws (whether
civil or common law or rule of equity and whether U.S. or foreign), treaties,
constitutions, statutes, codes, tariffs, rules, guidelines, regulations, writs,
injunctions, orders, judgments, decrees, ordinances and administrative or
judicial precedents or authorities, including, in each case whether or not
having the force of law, the interpretation or administration thereof by any
Governmental Authority, all policies, recommendations or guidance of any
Governmental Authority and all administrative orders, directed duties,
directives, requirements, requests.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the shareholders, partners, members, managers, directors, officers,
employees, agents, contractors, trustees, representatives and advisors of such
Person or of such Person’s Affiliates. Notwithstanding the foregoing, the Lender
and the Borrower are not “Related Parties” of each other.

 

“Sanctioned Jurisdiction” means, at any time, a country, territory or
geographical region that is subject to, the target of, or purported to be
subject to, Sanctions Laws.

 

“Sanctions Laws” means all applicable Regulations concerning or relating to
economic or financial sanctions, requirements or trade embargoes imposed,
administered or enforced from time to time by OFAC, including the following
(together with their implementing regulations, in each case, as amended from
time to time): the International Security and Development Cooperation Act
(ISDCA) (22 U.S.C. §23499aa-9 et seq.); the Patriot Act; and the Trading with
the Enemy Act (TWEA) (50 U.S.C. §5 et seq.).

 

“Sanctioned Person” means (a) any Person that is listed in the annex to, or
otherwise subject to the provisions of, Executive Order 13224 – Blocking
Property and Prohibiting Transactions with Persons Who Commit and Threaten to
Commit or Support Terrorism, effective September 24, 2001; (b) any Person that
is named in any Sanctions Laws-related list maintained by OFAC, including the
“Specially Designated National and Blocked Person” list; (c) any Person or
individual located, organized or resident or determined to be resident in a
Sanctioned Jurisdiction that is, or whose government is, the target of
comprehensive Sanctions Laws; (d) any organization or Person directly or
indirectly owned or controlled by any such Person or Persons described in the
foregoing clauses (a) through (c); and (e) any Person that commits, threatens or
conspires to commit or supports “terrorism”," as defined in applicable United
States Regulations.

 

“Secured Parties” means the Lender and its Related Parties.

 

“Servicing Fee” has the meaning specified in Section 2.3(a)(iv).

 

“Servicing Fee Amount” means, with respect to each Loan, the “Servicing Fee
Amount” specified for such Loan on Schedule I.

 

“Security Agreement” means the Security Agreement, dated as of the date hereof,
between the Borrower, as grantor, and the Lender and for the benefit of the
Secured Parties.

 

“Solvent” means, as to any Person, such Person (a) is able to pay all of its
debts as such debts mature, (b) has capital that is not unreasonably small for
its business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage, (c) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code, (d) has not
incurred (by way of assumption or otherwise) and does not believe (nor should it
reasonably believe) that it will incur any obligations or liabilities
(contingent or otherwise) debts beyond its ability to pay such debts as they
become due and (e) has not incurred (by way of assumption or otherwise) under
any of the Loan Documents, or made any conveyance pursuant to or in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person.

 



 [altlendinglogo_footer.jpg]Page | 7

 

 

“Taxes” means any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
payroll, withholding, social security and franchise taxes now or hereafter
imposed or levied by the United States or any other Governmental Authority and
all interest, penalties, additions to tax and similar liabilities with respect
thereto, but excluding, in the case of the Lender, taxes imposed on or measured
by the net income or overall gross receipts of the Lender.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, that, in the event that, by reason of mandatory
provisions of any applicable Regulation, any of the attachment, perfection or
priority of the Lender’s or any other Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code of a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of the definitions
related to or otherwise used in such provisions.

 

“Valuation Index” means, with respect to Collateral, the “Valuation Index”
specified for such Collateral on Schedule I or, if such index no longer becomes
available, such other valuation index chosen by the Lender in its reasonable
discretion.

 

“Wallet” has the meaning specified in Section 3.1(b).

 

All other capitalized terms contained in this Agreement and not otherwise
defined shall have, when the context so indicates, the meanings provided for by
the UCC.

 

SECTION 2.      LOANS AND TERMS OF REPAYMENT

 

2.1       Loans and Use of Proceeds.

 

(a)       Loans. During the Commitment Period, subject to and upon the terms and
conditions hereof, the Lender agrees to make Loans to the Borrower in an
aggregate principal amount up to but not exceeding the Commitment of the Lender.

 

(b)       Borrowing Mechanics. Loans shall be made solely upon receipt of a
notice (the “Notice of Borrowing”) given by the Borrower to the Lender not later
than 11:00 a.m. on the third Business Day prior to the requested date for the
disbursement of such Loan; provided, that such date must be at least 15 calendar
days before or after the date of disbursement of any other Loan (including any
requested disbursement date for any Loan that has not yet occurred). Each such
Notice of Borrowing shall be in form and substance acceptable to the Lender, and
at a minimum specify therein (i) the requested date for the disbursement of such
Loan, (ii) the principal amount of the proposed Loan, which, for any given
disbursement date, shall be an integral multiple of $50,000 and shall not exceed
$500,000, and (iii) the U.S. bank account of the Borrower where the proceeds of
such Loan will be disbursed. Upon fulfillment of the applicable conditions set
forth in Section 3, on the date requested in the Notice of Borrowing, the Lender
shall make the Loan available to the Borrower in same day funds at the
Borrower’s bank account specified in the Notice of Borrowing. Notices received
after 11:00 a.m. shall be deemed received on the following Business Day.

 

(c)       Repayment. The Loans shall be repaid in full on the Maturity Date,
together with all interest accrued thereon on or prior to such date. The Loans
shall be part of the Obligations secured by the Collateral. The proceeds of all
Loans shall be used by the Borrower as provided in Section 5.3. The Borrower
shall be entitled to re-borrow any amounts repaid with respect to any Loan
during the Commitment Period. The Loans shall bear interest as set forth in this
Agreement and shall be repaid as provided in Section 2.4. At any time, the
Lender may set off and deduct pursuant to and in accordance with Section 8.5 any
outstanding and unpaid Obligations that are due on or before such time from the
proceeds of any Loan made hereunder.

 



 [altlendinglogo_footer.jpg]Page | 8

 

 

(d)       Extension of Maturity Date. The Borrower may request that the Lender
extend the Maturity Date once by a year by submitting a notice to the Borrower
no later than 5:00 p.m. on the Commitment Termination Date in form acceptable to
the Lender. This notice shall be binding on the Borrower at any time when
delivered and may not be withdrawn without the consent of the Lender. The Lender
may, in its sole discretion, but shall have no obligation to, accept such notice
by notifying the Borrower that it has done so at any time prior to the Maturity
Date. Once the Lender shall have accepted such extension and the Borrower shall
have paid the Maturity Extension Fee, the Maturity Date and the Commitment
Termination Date shall each be extended to the date that is on each of their
first anniversaries.

 

(e)       Prepayments. The Borrower may, at any time and from time to time upon
at least 5 Business Day’s prior notice to the Lender stating the proposed date
and principal amount of the prepayment and whether such prepayment shall reduce
the Commitment (and if such notice is given the Borrower shall), (i) prepay,
without premium or penalty, the Loans on any Business Day in whole or in part,
in an aggregate amount that is an integral multiple of $50,000 (or such lesser
amount as shall constitute the entire principal amount of the Loans then
outstanding), or (ii) reduce the Commitment, without premium or penalty
(provided that the Commitment may not be reduced below the aggregate principal
amount of the Loans outstanding), on any Business Day in whole or in part in an
aggregate amount that is an integral multiple of $50,000. Notwithstanding the
foregoing, all prepayments of any principal amount shall be made together with a
payment of any interest accrued and outstanding on such principal amount through
the next Interest Payment Date, whether or not such interest shall have accrued
as of such date. If, at any time, the outstanding principal amount of the Loans
exceeds the Commitment, the Borrower shall immediately pay the amount of such
excess to the Lender for application to repay such Loans. Failure to pay such
amount shall be an immediate Event of Default under this Agreement.

 

2.2       Interest.

 

(a)       On the Loans. Interest shall accrue on the outstanding aggregate
principal balance of each Loan at the Interest Rate for such Loan, shall be
compounded daily, and shall be due and payable on each Interest Payment Date, in
arrears, as well as on the date the principal amount of any Loan is repaid (to
the extent accrued on the amount so repaid).

 

(b)       On Other Obligations. The principal amount of all other Obligations
shall bear interest at the highest rate applicable to Loans hereunder, unless a
different rate of interest is otherwise expressly provided in any Loan Document.

 

(c)       During Events of Default. While an Event of Default exists and is
continuing, notwithstanding any other provision in any Loan Document to the
contrary, all Obligations shall bear interest at the Default Rate. The Loan
Documents may provide for additional amounts such as expense reimbursements,
fees, etc. to be paid upon a Default or an Event of Default.

 

(d)       Computation. All interest chargeable under this Agreement shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed in the period during which it accrued. Interest shall accrue from the
date a Loan is made (or any other Obligation is due but unpaid) to the date such
Loan or Obligation is repaid. In computing interest on any Loan, the date of the
making of such Loan or the first day of an interest period applicable to such
Loan shall be included, and the date of payment of such Loan or the expiration
date of an interest period applicable to such Loan shall be excluded.

 



 [altlendinglogo_footer.jpg]Page | 9

 

 

2.3       Fees.

 

(a)       Amounts. The Borrower shall pay to the Lender the following fees
(collectively and together with Late Fees, the “Fees”) at the following times
and in the following amounts:

 

(i)       A facility commitment fee (the “Commitment Fee”) for the provision of
the Commitment hereunder in an aggregate amount equal to the Commitment Fee
Percentage of the Commitment (which may, at the Lender’s option, be deducted
from the proceeds of the Loans sent to the Borrower), to be paid in the
following amount on the following dates:

 

(A)       $10,000 on the Closing Date;

 

(B)       $10,000 on the date each Loan is made; and

 

(C)       The remainder (if any) on the Maturity Date;

 

(ii)       On the Closing Date, a fee (the “Legal Closing Fee”) to help the
Lender offset its legal fees in an amount equal to $5,000 (which may, at the
Lender’s option, be deducted from the proceeds of the Loans sent to the
Borrower);

 

(iii)       On the date any Loan is made, a fee (each a “Loan Draw Down Fee”)
for such Loan in an amount equal to the Loan Drawdown Fee Percentage of the
principal sum of such Loan (which may, at the Lender’s option, be deducted from
the proceeds of the Loans sent to the Borrower);

 

(iv)       On each Interest Payment Date, a fee (each a “Servicing Fee”) in an
amount equal to the Servicing Fee Amount;

 

(v)       On the initial Maturity Date, if the Borrower shall have notified the
Lender that it wishes to extend such date pursuant to Section 2.1(d) and the
Lender shall have accepted such extension, a maturity extension fee (the
“Maturity Extension Fee”) for the extension of the Commitment in an amount equal
to the Extension Fee Percentage of the Commitment then-outstanding (which may,
at the Lender’s option, be deducted from the proceeds of the Loans sent to the
Borrower on or after the initial Maturity Date); and

 

(vi)       On the date any Collateral is sold pursuant to this Agreement or any
payment is made other than in Dollars, a fee (the “Liquidation Fee”) in an
amount equal to the Liquidation Fee Percentage of the value of such Collateral
(which may, at the Lender’s option, be paid through the sale of additional
Collateral) or, as applicable, such payment made.

 

(b)       Payment. All Fees (i) shall be fully earned by the Lender when due and
payable, (ii) except as required by applicable Regulation, shall not be subject
to rebate, refund or proration, (iii) are and shall be deemed to be for
compensation for the internal resources used to provide various services
rendered hereunder, including the preparation of the closing and closing
documents, periodic servicing of the Loans and liquidation of Collateral, and
(iv) are not, and shall not be deemed to be, interest or any other charge for
the use, forbearance or detention of money. All Fees shall be Obligations
secured by the Collateral. The Lender may, at its option, deduct the Legal
Closing Fee from the proceeds of any Loan made on the Closing Date, may deduct
the portion of the Commitment Fee then due and the Loan Drawdown Fee for any
Loan from the proceeds of the corresponding Loan (including Loans made on the
Closing Date) and may deduct the Maturity Extension Fee from the proceeds of any
Loan made on or after the initial Maturity Date.

 



 [altlendinglogo_footer.jpg]Page | 10

 

 

2.4       Payments.

 

(a)       Currency. All Obligations shall accrue and be computed in U.S.
Dollars. For regularly scheduled payments of interest made at a time when no
Event of Default shall be continuing, the Currency of Payment shall be the
Interest Payment Currency. For all other payments of Obligations owing under any
Loan Document (including the principal amount of Obligations), the Currency of
Payment shall be Dollars; provided, that the Lender may, in its sole discretion,
decide to accept such other payments in other currencies (including
cryptocurrencies) in accordance with and subject to the provisions of Section
2.4(c)(ii). Payments shall be made in the Currency of Payment (or, if accepted
by the Lender for such payment, such other currencies) in immediately available
funds without any defense, offset, counterclaim or deduction (including for
present or future Taxes or fees), not later than 5:00 p.m. on the date when due
(or such earlier time specified herein). Any payment that is received at a later
time shall not be deemed to have been received by the Lender until the later of
(i) the time such funds become immediately available Dollars without any
defense, offset, counterclaim or deduction (including for present or future
Taxes or fees) and (ii) the applicable next Business Day.

 

(b)       ACH. Payments to the Lender in Dollars should be made by ACH or, for
higher amounts where ACH is not available, by wire transfer of immediately
available funds to the following account (or, in each case, such other method
reasonably acceptable to the Lender):

 

Bank Name: Signature Bank

Account Name: ALPPS LLC

Account Number: 1503352784

ACH Routing number: 026013576

 

In order to satisfy the Borrower's obligations under this Agreement, the
Borrower expressly authorizes the Lender to initiate an electronic funds
transfer (“EFT”) debit from the Borrower's designated bank account (including
any subsequent designated account identified to the Lender by the Borrower) in
accordance with the “Electronic Funds Transfer Authorization Agreement” attached
hereto as Exhibit A (the “EFT Authorization”) for all amounts due and owing by
the Borrower to the Lender under this Agreement (excluding, if the Interest
Payment Currency is not Dollars, for regularly scheduled payments of interest
when no Event of Default is continuing), including all payments to be made by
the Borrower pursuant to Section 2.2 and Section 2.3 of this Agreement. In
connection with such payments, the Borrower further agrees to complete the EFT
Authorization and hereby authorizes the Lender to resubmit any EFT debit
authorized by the Borrower that is returned for insufficient or uncollected
funds, except as otherwise provided by NACHA — the Electronic Payment
Association's EFT rules or applicable Regulations.

 

(c)       Payments in Other Currencies.

 

(i)       Each payment owing to the Lender under any of the Loan Documents shall
be made in the relevant currency specified therein (the “Currency of Payment”).
If the Currency of Payment for any payment is not Dollars, the Lender shall
determine the amount owing by the Borrower in such Currency of Payment prior to
1:00 p.m. on the date such payment is due (with the amount of such payment being
increased by the Liquidation Fee), using either the Valuation Index if
applicable to such Currency of Payment or any other conversion method it shall
determine applicable in good faith. Such determination by the Lender, whether or
not communicated effectively to the Borrower within the time set forth below,
shall be binding on the Lender and the Borrower absent manifest error. The
Lender shall notify the Borrower of such determination on the date such payment
is due prior to 1:00 p.m. as provided in Section 8.2, including instructions on
where to direct such payment, and such payment shall be due hereunder within
four (4) hours (and in any case no later than the time provided in Section
2.4(a)) on such date after delivery of such notice. Payment by the Borrower of
such amount within such time in accordance with Section 2.4(a) shall constitute
full satisfaction of the amounts owing hereunder for such payment and the
Borrower shall not be liable for any shortfall when such Currency of Payment is
converted to Dollars. Any payment tendered on any later time or date shall be
considered a Non-Conforming Tender and shall be subject to the provision of
clause (ii) below as if the Currency of Payment for such payment was Dollars.

 



 [altlendinglogo_footer.jpg]Page | 11

 

 

(ii)       Any payment that is tendered in a currency that is not Dollars and
(i) is not made in immediately available funds in the Currency of Payment or
(ii) is not made on the date and by the time due hereunder will be considered a
“Non-Conforming Tender.” To the extent permitted by applicable Regulation, any
obligation to make payments in the Currency of Payment under any Loan Document
(including obligations which have been converted into another currency for the
purpose of obtaining judgment in any court or arbitral tribunal) will not,
without the consent of the Lender, be discharged or satisfied (notwithstanding
any judgment that might have been rendered in a currency other than the Currency
of Payment) by any Non-Conforming Tender, except to the extent (a) such
Non-Conforming Tender results in the receipt by the Lender, acting in good faith
in converting the currency so tendered into the Currency of Payment, of the full
amount in the Currency of Payment in same day funds of all amounts payable in
respect of this Agreement and either (w) such Non-Conforming Tender is a late
tender in the Currency of Payment, (x) tender in the Currency of Payment is
prohibited by applicable Regulations, (y) tender in a currency other than the
Currency of Payment is necessary or appropriate for the purpose of obtaining
judgment in any court, administrative body or arbitral tribunal or (z) the
Lender accepts such Non-Conforming Tender in its sole discretion. If for any
reason the amount in the Currency of Payment so received falls short of the
amount in the Currency of Payment payable in respect of this Agreement, the
Borrower agrees that, as a separate and additional obligation notwithstanding
any judgment that may have been obtained in a currency other than the Currency
of Payment, to the extent permitted by applicable Regulation, immediately
indemnify the Lender against such loss (such indemnification amount to be
subject to this clause (ii)) as may be necessary to compensate for the shortfall
or caused by any delay in obtaining immediately available funds in the Currency
of Payment. If for any reason the amount so received exceeds when converted to
the Currency of Payment the amount payable in the Currency of Payment in respect
of this Agreement, to the extent permitted by applicable law, the Lender agrees
to remit to the Borrower the amount of such excess, subject to any right the
Lender may then have and choose to exercise under Section 8.5.

 

(d)       Business Days. Whenever any payment of any Obligations shall be due on
a day that is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day and interest thereon shall continue to
accrue and shall be payable for such extended period of time; provided, that if
the Maturity Date falls on a non-Business Day, the payments due on the Maturity
Date shall be made on the immediately preceding Business Day. If any amount
applied to the Obligations is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other Person, then the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such amount had not been
made or received. The provisions hereof shall survive the Termination Date and
payment in full of the Obligations.

 



 [altlendinglogo_footer.jpg]Page | 12

 

 

(e)       Effect of Non-Conforming and Late Payments. To the extent any
Non-Conforming Tender may be deemed to have been received on a date after the
date such payment was due hereunder pursuant to the provisions of this
Section 2.4, such failure of such payment to have been made when due will
constitute or become a Default or Event of Default to the extent so provided
under the terms of Section 7.1. Interest shall continue to accrue on any
principal as to which a non-conforming payment is made until such funds become
available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the rate determined
pursuant to Section 2.2 from the date such amount was due and payable until the
date such funds become immediately available funds (but in no event less than
the period from the date of such payment to the next succeeding applicable
Business Day). The Borrower shall pay to the Lender a late fee (each a “Late
Fee”) on each Obligation or part thereof (other than Late Fees) that is not paid
and remains outstanding more than 2 Business Days after its due date under the
applicable Loan Document, at a rate of 10% of such Obligation or part thereof
per annum. Such Late Fee shall accrue on each day and be due and payable on the
following day in arrears.

 

(f)       Payment of Other Obligations. Obligations (other than the principal
amount of Loans, interest thereof or Fees) that require the payment of money, if
any, shall be due and payable as and when provided in the Loan Documents, or, if
the date of payment is not specified in the Loan Documents, on demand.

 

(g)       Maximum Interest. The Borrower and the Lender hereby agree and
stipulate that the only charges imposed upon the Borrower for the use of money
in connection with this Agreement are and shall be the specific interest
described in Section 2.2 and in any other Loan Document. Notwithstanding the
foregoing, the Borrower and the Lender further agree and stipulate that all
Fees, the Default Rate, funding or “breakage” charges or make-whole amounts,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Lender to third parties or for damages incurred by the Lender are
charges to compensate the Lender for underwriting and administrative services
and costs or losses performed or incurred, and to be performed and incurred, by
the Lender in connection with this Agreement and the other Loan Documents and
shall under no circumstances be deemed to be charges for the use of money
pursuant to any applicable Regulations. In no event shall the aggregate of all
amounts that are contracted for, charged or received by the Lender pursuant to
the terms of the Loan Documents and that are deemed interest under applicable
Regulations exceed the highest rate permissible under any applicable Regulations
that a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. If any interest is charged or received in excess of the
maximum rate allowable under applicable Regulations (the “Excess”), the Borrower
acknowledges and stipulates that any such charge or receipt shall be the result
of an accident and bona fide error, and such Excess, to the extent received,
shall be applied first to reduce the outstanding principal amount of the
Obligations and the balance, if any, returned to the Borrower, it being the
intent of the parties hereto not to enter into a usurious or other illegal
relationship. The provisions of this Section 2.4(g) shall be deemed to be
incorporated into every Loan Document (whether or not any provision of this
Section 2.4(g) is referred to therein).

 

(h)       Application of Payments and Collections. The Borrower irrevocably
waives the right to direct the application of any and all payments and
collections at any time or hereafter received by the Lender from or on behalf of
the Borrower and agrees that the Lender shall have the continuing right to apply
and reapply any and all such payments and collections received at any time
hereafter against the Obligations, in such manner as the Lender may deem
advisable.

 

2.5       Notes; Loan Account.

 

(a)       Notes. Upon request by the Lender, the Borrower shall execute one or
more promissory notes evidencing the Loans or the other Obligations in the form
provided by the Lender to the Borrower prior to the date hereof (together with
such changes as may be acceptable to the Lender and the Borrower) and in
substance acceptable to the Lender. Each promissory note shall be issued by the
Borrower to the Lender and shall be duly executed and delivered by an authorized
officer of the Borrower.

 



 [altlendinglogo_footer.jpg]Page | 13

 

 

(b)       Loan Account. The Lender shall maintain for its books an account
(“Loan Account”) serving as register for, and evidence of, the Loans and the
Obligations resulting therefrom, including the amount of principal and interest
payable from time to time hereunder. The Lender shall debit the Loan Account for
the principal amount of the Loans made by it, accrued interest thereon and all
other amounts that shall become due from the Borrower pursuant to this Agreement
or any other Loan Document, and shall credit the Loan Account for each payment
which the Borrower shall make in respect to the Obligations. Any failure of the
Lender to make an entry in the Loan Account, or any error in doing so, shall not
limit or otherwise affect the agreement of the Borrower to repay the Obligations
in accordance with the Loan Documents. The entries made in the Loan Account
shall be conclusive and binding on the Borrower for all purposes, absent
manifest error. Entries in the Loan Account shall be made available for
inspection by the Borrower upon reasonable request. No transfer of any Loan by
the Lender shall be effective until the new Lender shall have received a copy of
the Loan Account.

 

2.6       Illegality. Notwithstanding anything to the contrary herein contained,
if the adoption of any change in Regulation (or any change in the interpretation
or application of any Regulation by any Governmental Authority, whether or not
such interpretation or application shall have the force of law and failure
comply therewith would be deemed unlawful) occurs and the Lender determines in
its reasonable judgment that as a result it is unlawful or impermissible for the
Lender to make, fund or maintain the Loan (irrespective of whether costs or
penalties would result therefrom) or to give effect to any of its obligations as
contemplated hereby then the Lender may give the Borrower notice thereof. Within
five (5) Business Days after any such notice, the Lender and the Borrower will
use all reasonable efforts to agree on action that would eliminate such
illegality. If the Lender and the Borrower shall have failed to reach agreement
within such time period, then the Borrower shall at the latest date allowed by
such change in Regulation, pay or prepay as the case may be (without premium or
penalty and without payment of the amounts described in Section 2.1(e)), the
Loan, together with all accrued interest thereon and all fees and other
Obligations then accrued to the Lender hereunder and unpaid.

 

SECTION 3.      CONDITIONS PRECEDENT

 

3.1       Closing Date Conditions. The obligation of the Lender to make any Loan
is subject to the satisfaction, or waiver in accordance with Section 8.1, of the
following conditions on or before the Closing Date:

 

(a)       Documentation. The Lender shall have received each of the following
from the Borrower, each in form and substance satisfactory to the Lender and
each duly executed by the Borrower and/or its Related Parties as the case may
be:

 

(i)       Loan Documents. (A) the Security Agreement, (B) the Control Agreement,
(C) duly authorized UCC financing statements in all jurisdictions requested by
the Lender (subject to the Intercreditor Agreement being duly executed), (D) an
original promissory note (accompanied by instruments of transfer or assignment
duly endorsed in blank and otherwise in form and substance satisfactory to the
Lender) representing the Loan, (E) an ETF Authorization and (F) the
Intercreditor Agreement duly executed by the Junior Lien Lender.

 

(ii)       Corporate Authorization Certificate. A certificate of the secretary
or assistant secretary, the chief executive officer or other authorized
signatory, as the case may be, of the Borrower with respect to (A) the
certificate of incorporation or similar organizational document of the Borrower
filed with any Governmental Authority, (B) any other organizational document of
the Borrower, including any bylaws, operating agreement or limited partnership
agreement, (C) the resolutions of the board of directors of the Borrower
approving each Loan Document and the performance of the obligations of the
Borrower thereunder and (D) the names and true signatures of the individuals
signing the Loan Documents on the Closing Date.

 



 [altlendinglogo_footer.jpg]Page | 14

 

 

(iii)       Good Standing Certificates. A good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation of the
Borrower.

 

(iv)       Closing Date Certificate and Closing Statement. A certificate, dated
the Closing Date, as to certain events to be true as of the Closing Date,
including with respect to the satisfaction of the conditions set forth in
Section 3.2; and a Closing Statement, which shall have been initially prepared
by the Lender.

 

(v)       AML/KYC Documentation. All other documentation requested by the Lender
to successfully complete its anti-money laundering / know-your-customer analysis
and other inquiries that the Lender deems required under applicable Regulations
prior to accepting the Borrower as its customer.

 

(b)       Collateral Transfer. The Lender shall have actual possession of, and a
first priority security interest in, the Collateral and have received, in form
and substance satisfactory to the Lender (A) evidence that the Borrower owns the
Collateral and (B) evidence that the Borrower has deposited the Collateral into
the Lender's digital wallet established to receive the Collateral (“Wallet”),
and that such deposit has been effective and verified to the satisfaction of the
Lender; and

 

(c)       AML/KYC. The Lender shall have successfully completed its anti-money
laundering and know-your-customer checks and any other applicable or related
investigation and shall have accepted the Borrower as a customer.

 

3.2       Additional Conditions. The obligation of the Lender to make any Loan
on any date (including the Closing Date) is subject to the satisfaction, or
waiver in accordance with Section 8.1, of the following conditions on or before
such date:

 

(a)       Borrowing Certificate and Notice of Borrowing. The Lender shall have
received, in form and substance satisfactory to it, from the Borrower a duly
executed Notice of Borrowing, as well as a duly executed certificate certifying
on such date as to the other conditions set forth in this Section 3.2, each from
an authorized executive officer of the Borrower and each in form and substance
acceptable to the Lender;

 

(b)       Available Commitment. After making all Loans requested on such date,
the aggregate outstanding principal amount of all Loans shall not exceed the
aggregate outstanding Commitment;

 

(c)       LTV Ratio. The LTV Ratio (including any Loans to be made on such date)
shall exceed the LTV Ratio Drawdown Percentage;

 

(d)       Representations, Warranties and Covenants. As of such date, the
representations, warranties and covenants of the Borrower contained in the Loan
Documents shall be true, correct and complied with on and as of such date, as if
made on and as of such date;

 

(e)       No Default or Event of Default. As of such date, no event shall have
occurred and be continuing or would result from the making of such Loan that
would constitute an Event of Default or a Default;

 



 [altlendinglogo_footer.jpg]Page | 15

 

 

(f)       Consents. The Lender shall have received such Permits, Consents and
other information, opinions or documents reasonably requested by the Lender in
connection with such Loan;

 

(g)       No Adverse Effect. No Adverse Effect shall occur after giving effect
to the making of such Loan; and

 

(h)       AML/KYC. The Lender shall have successfully completed its anti-money
laundering and know-your-customer refresh checks and any other applicable or
related investigation and shall have accepted to continue to have the Borrower
as a customer;

 

(i)       Due Diligence. Lender’s due diligence on Borrower shall have been
satisfactorily completed or refreshed; and

 

(j)       Other Information. The Lender shall have received any other financial
or non-financial information regarding the Borrower as it may reasonably
request.

 

SECTION 4.      BORROWER’ S REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and to extend credit, the
Borrower makes the following representations and warranties, all of which shall
be deemed made as of the Closing Date and on the date of the making of any
additional Loan and each payment of interest or other repayment hereunder:

 

4.1       Existence and Rights; Predecessors. The Borrower is a Person having
the corporate form listed on Schedule I, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization listed on
Schedule I and is duly qualified or licensed to transact business in its
jurisdiction of organization, the jurisdiction of its principal place of
business; has the right and power to enter into and discharge all of its
obligations under the Loan Documents, each of which constitutes a legal, valid
and binding obligation of the Borrower, enforceable against it in accordance
with its terms, subject only to bankruptcy and similar laws affecting creditors’
rights generally; and has the power, authority, rights and franchises to own its
property and to carry on its business as presently conducted. The Borrower is
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock or any cryptocurrency, token or other blockchain asset.

 

4.2       Authority. The execution, delivery, performance by the Borrower of its
obligations, and exercise of by the Borrower or the Secured Parties of their
rights under the Loan Documents, including the making of the Loans under this
Agreement, (a) have been duly authorized by all necessary corporate actions of
the Borrower, (b) do not require any Consents or Permits that have not been
obtained prior to the date hereof and each such Permit or Consent is in full
force and effect and not subject of any pending or, to the best of the
Borrower’s knowledge, threatened, attack or revocation, (c) are not and will not
be in conflict with or prohibited or prevented by or create a breach under (A)
any Regulation or Permit, (B) any corporate governance document or resolution or
(C) any Contractual Obligation or provision thereof binding on the Borrower or
its Related Parties or affecting any property of the Borrower or its Related
Parties and (d) will not result in the imposition of any Lien on the Collateral
other than Liens for the benefit of the Lender. Upon execution and delivery
thereof, each Loan Document shall constitute the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

 

4.3       Litigation. There are no Actions pending or threatened against the
Borrower that could, if adversely determined, alone or together, reasonably be
expected to have an Adverse Effect or that finds or claims that the Borrower is
in violation of any Regulation. The Borrower is not in default with respect to
any order, writ, injunction, decree or demand of any court or any Governmental
Authority.

 



 [altlendinglogo_footer.jpg]Page | 16

 

 

4.4       Solvency. The Borrower is, and after consummating the transactions
contemplated hereby will be, Solvent.

 

4.5       Taxes. The Borrower has filed all tax returns that it is required to
file and has paid all Taxes shown on said returns as well as all Taxes shown on
all assessments received by it except to the extent that (a) such Taxes are the
subject of a bona fide dispute concerning the Borrower’s liability to pay same
or concerning the amount thereof, (b) such Taxes are being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted and (c) the Borrower has established appropriate reserves. The
Borrower is not subject to any tax Liens, nor has it received any notice of
deficiency or other official notice to pay any Taxes.

 

4.6       Collateral. The Borrower has good title to the Collateral. The
Collateral is not subject to any Liens other than the Lien of the Lender and the
Liens of the Junior Lien Creditor governed by the Intercreditor Agreement. From
and after the execution and delivery of the Loan Documents and the filing of the
documents thereby required, the Lender shall have a first-priority perfected
security interest in and to all of the Collateral, free and clear of any Liens,
and entitled to priority under applicable Regulations, with no financing
statements, hypothecations or similar filings on record anywhere other than such
filings in connection with this Agreement.

 

4.7       Compliance with Regulations; Absence of Default. The Borrower, and its
properties, business operations and leaseholds, are in compliance in all
material respects with all applicable Regulations and with all of the provisions
of its bylaws. No event has occurred or has failed to occur which has not been
remedied or waived, the occurrence or non-occurrence of which constitutes a
Default or an Event of Default or an Adverse Effect.

 

4.8       Business. All information about the Borrower provided on Part I of
Schedule I is true, complete and accurate and all facts necessary to make such
information not misleading have been disclosed to the Lender.

 

4.9       No Sanctions. None of the Borrower or its Related Parties (a) is in
violation of any Sanctions Law or engages in, or conspire or attempts to engage
in, any transaction evading or avoiding any prohibition in any Sanction Law, (b)
is a Sanctioned Person or derive revenues from investments in, or transactions
with Sanctioned Persons, (c) has any assets located in Sanctioned Jurisdictions
or (d) deals in, or otherwise engages in any transactions relating to, any
property or interest in property blocked pursuant to any Regulation administered
or enforced by OFAC. The Borrower will not use, directly or indirectly, any part
of the proceeds of any Loan hereunder to fund, and none of the Borrower or its
Related Parties are engaged in, any operations in, the financing of any
investments or activities in, or any payments to, a Sanctioned Person or
Sanctioned Entity.

 

4.10       No Bribery or other Corrupt Practices. The Collateral was purchased,
produced or otherwise acquired in the manner and using the funds described in
Schedule I. No part of the proceeds of any Loan will be used, directly or
indirectly, to fund, and none of the Borrower or its Related Parties is engaged
in making, any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, or in any other activity in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
other Regulation sanctioning or purporting to sanction money laundering,
bribery, corruption and other improper payments.

 



 [altlendinglogo_footer.jpg]Page | 17

 

 

4.11       No Purchase of Derivatives, Margin Stock, Cryptocurrencies or Tokens.
The Borrower shall not use any parts of the proceeds of the Loans hereunder for
the purpose of purchasing or carrying of any cryptocurrency, token or other
blockchain asset or any “margin security” or “margin stock” within the meaning
of Regulations U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 221 and 224, or any Derivative, any “commodity” as defined in
Section 1(a)(9) of the U.S. Commodity Exchange Act of 1936 (7 U.S.C. §1) or
purchasing or carrying any of the products or engaging in any of the
transactions described in Section 1(a)(10)(i) through (iv) of such Commodity
Exchange Act. The Borrower shall not engage in any other transaction pursuant to
or otherwise use such proceeds in any manner that might cause any borrowing
hereunder or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or the Commodity Exchange Act or any other Regulation. For purposes of
this Section 4.11, all cryptocurrencies shall be considered “commodities” and
all tokens and other blockchain and similar investments shall be considered
“margin securities” under all applicable Regulations – it being understood that
some blockchain assets may fit under both definition under this assumption and
that this assumption is made solely for convenience, this covenant is entered
into for business reasons and does not evidence or reflect any belief of the
Borrower or the Lender on the treatment or qualification of such assets under
applicable Regulations.

 

4.12       Not Subject to Regulation Limiting Borrowing Authority. The Borrower
is not an “investment company” and is not a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940.
The Borrower is not subject to regulation under the Public Utility Holding
Company Act of 2005, the Federal Power Act, the Interstate Commerce Act or the
Investment Company Act of 1940 or to any Regulation or Permit limiting the
Borrower’s ability to incur indebtedness for money borrowed.

 

4.13       Accuracy and Completeness of Information. All documents and other
information relating to the Borrower furnished by or at the direction of the
Borrower to the Lender were, at the time furnished, complete and correct in all
material respects. Each of the representations and warranties made by the
Borrower in each other Loan Document to which it is a party is true and correct
in all material respects as of each date made or deemed made. No information is
known to the Borrower (other than those disclosed to the Lender in writing prior
to the date this representation is made) that makes such documents and other
information misleading. There are no facts pertaining to the Borrower, its
assets or its businesses or the Collateral that, individually or in the
aggregate, could reasonably be expected to have an Adverse Effect. When any
representation or warranty of the Borrower contained in any Loan Document is
made, there is no information that would in any material respects contradict or
be inconsistent with such representation or warranty.

 

SECTION 5.      AFFIRMATIVE COVENANTS

 

At all times prior to the date of payment in full of all Obligations, the
Borrower shall comply with all of the following covenants:

 

5.1       Maintenance of Rights and Properties. The Borrower shall maintain its
corporate/legal existence and business, maintain its chief executive office and
location of books and records in the locations set forth on Schedule I, continue
to engage in the same or substantially similar lines of business. The Borrower
shall remain qualified and authorized to do business in its state of
organization, in the jurisdiction of its principal place of business and any
other jurisdiction where the Lender has filed a UCC financing statement.

 

5.2       Compliance with Laws and Permits. The Borrower shall comply with all
Sanctions Laws, all Regulations relating to anti-money laundering and financial
or securities fraud. The Borrower shall comply with all other Regulations and
Permits except where a failure to do so could not individually or in the
aggregate reasonably be expected to have an Adverse Effect.

 



 [altlendinglogo_footer.jpg]Page | 18

 

 

5.3       Use of Proceeds. Use the proceeds of any Loan as identified on
Schedule I in a way that is consistent with the terms of the Loan Documents and
all applicable Regulations.

 

5.4       Information. The Borrower shall provide to the Lender prompt written
notice of the occurrence of any of the following: (i) any Default or any Event
of Default or (ii) any development (including any Action) that results in, or
could reasonably be expected to result in, an Adverse Effect. The Borrower shall
provide to the Borrower, promptly upon request, such additional documents and
information as the Lender may reasonably request.

 

SECTION 6.      NEGATIVE COVENANTS

 

At all times prior to the later of the Maturity Date and the date of payment in
full of the Obligations and termination of the Loan Documents, the Borrower
shall comply with all of the following covenants:

 

6.1       Fundamental Changes. The Borrower shall not merge, reorganize or
consolidate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in a series of related
transactions or adopt a plan relating to the foregoing. The Borrower shall not
change its federal employer identification number, its legal name, its state of
incorporation or formation, its organizational identification number or
corporate structure without having first provided at least thirty (30) calendar
days prior written notice to the Lender and complying with all reasonable
requirements of the Lender in regard thereto. The Borrower shall not relocate
its chief executive office or principal place of business without having first
provided at least thirty (30) calendar days prior written notice to the Lender.

 

6.2       Conduct of Business. The Borrower shall not suspend or otherwise
discontinue all of its business operations or, to the extent reasonably expected
to have an Adverse Effect, suspend or otherwise discontinue a material portion
of its business operations.

 

6.3       Liens on the Collateral. The Borrower shall not create, permit, incur
or suffer to exist any Lien on any of the Collateral other than the Liens
securing the Obligations created pursuant to the Loan Documents and the Liens
securing the Junior Lien Obligations.

 

6.4       Dispositions of the Collateral. The Borrower shall not sell, lease,
license, give, consign or otherwise transfer or dispose of any portion of the
Collateral.

 

6.5       Inconsistent Agreements. The Borrower shall not enter into any
Contractual Obligation that would violate, be inconsistent with, or could
reasonably be seen as interfering with, the terms of this Agreement or other
Loan Document. The Borrower shall not enter into, directly or indirectly, any
agreement (other than the Loan Documents) with any Person (other than the Junior
Lien Creditor) that prohibits the borrower from creating, incurring, pledging,
or suffering to exist any Lien upon, or from transferring, or restricts or
limits the ability of the Borrower to create, incur, pledge or suffer to exist
any Lien upon, or restrict the transfer of, any of the Collateral.

 

6.6       Amendment to Junior Lien Documents. Without the prior written consent
of the Lender, the Borrower shall not (a) enter into, or suffer or permit to
exist, any amendment or other modification to any Junior Lien Document without
the prior written consent of the Lender or (b) incur additional Junior Lien
Obligations in excess of the ones outstanding on the date hereof, other than
incurring expense reimbursement, indemnity and similar obligations that would
constitute Junior Lien Obligations if incurred on the date hereof.

 



 [altlendinglogo_footer.jpg]Page | 19

 

 

SECTION 7.      EVENTS OF DEFAULTS; REMEDIES

 

7.1       Events of Default. The occurrence or existence of any one or more of
the following events or conditions shall constitute an Event of Default under
this Agreement:

 

(a)       the Borrower fails to pay when due the principal amount of any Loan
when due (in each case, whether due at stated maturity, on demand, upon
acceleration or otherwise), which default is not cured within seven (7) Business
Days;

 

(b)       the Borrower fails to pay interest on any Loan or any Fee due
hereunder (in each case, whether due at stated maturity, on demand, upon
acceleration of any Loan or otherwise) within seven (7) Business Days of the
date it is due hereunder;

 

(c)       the Borrower fails to pay any other Obligation (in each case, whether
due at stated maturity, on demand, upon acceleration or otherwise) within seven
(7) Business Days after the Lender provides notice to the Borrower of such
failure;

 

(d)       the LTV Ratio shall equal or exceed the Liquidation Percentage;

 

(e)       the LTV Ratio shall equal or exceed the Collateral Call Percentage and
the Borrower shall fail to deposit (or such deposit shall fail to be effective
and verified to the satisfaction of the Lender), during the corresponding
Collateral Call Period, in the Wallet additional blockchain collateral of the
same type as that initially deposited by the Borrower (or such other Collateral
acceptable to the Lender in its sole discretion) so as to ensure that the LTV
Ratio is lower than the LTV Ratio Maintenance Percentage;

 

(f)       the Borrower fails to comply with any term or condition contained in
Sections 5 or 6 and, if such failure to comply is capable of being cured, such
failure is not cured within seven (7) Business Days;

 

(g)       any representation, statement, report or certificate made or delivered
by the Borrower to the Lender under any Loan Document is not true and correct in
any material respect when made, deemed made or furnished and either such
inaccuracy is a result of an intentional breach by the Borrower or such default
is not cured to the Lender’s satisfaction within fifteen (15) days after the
occurrence thereof;

 

(h)       the Borrower shall fail to comply with any other provision of any Loan
Document and either such default is an intentional breach by the Borrower or
such default is not cured to the Lender’s satisfaction within fifteen (15) days
after the occurrence thereof;

 

(i)       (i) the Borrower shall take any steps (including board or other
corporate authorization) to authorize an Insolvency Proceeding or (ii) an
Insolvency Proceeding is commenced against the Borrower and is not dismissed
within thirty (30) days thereafter or (iii) an Insolvency Proceeding is
commenced by the Borrower;

 

(j)       Any order, judgment or decree shall be entered against the Borrower
decreeing, the dissolution or split up of the Borrower and such order shall
remain undischarged or unstayed for a period in excess of thirty (30) days;

 



 [altlendinglogo_footer.jpg]Page | 20

 

 

(k)       (i) the Borrower or any other Person shall challenge in any Action the
validity or enforceability of any of the Loan Documents, the legality or
enforceability of any of the Obligations or the perfection or priority of any
Lien granted to the Lender or (ii) the Borrower shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability under any Loan Document to which it is a party;

 

(l)       any Loan Document ceases to be in full force or effect or shall be
declared null and void, or the Lender shall not have or shall cease to have a
valid and perfected first-priority Lien on any portion of the Collateral
purported to be conveyed by any Loan Document, or any Loan Document that
purports to create a Lien, shall, for any reason, fail or cease to create a
valid, perfected and first priority Lien on or security interest in the
Collateral covered hereby or thereby free and clear of any other Lien, in each
case without the prior written consent of the Lender;

 

(m)       any judicial process, condemnation or forfeiture proceedings is
brought against any material item or portion of the Collateral or any rights
therein shall be subject to such judicial process, condemnation or forfeiture
proceedings and is not dismissed within 10 days thereafter;

 

(n)       the occurrence of any event or development that has or could
reasonably be expected to have an Adverse Effect; or

 

(o)       the occurrence of any event that constitutes (or with the passage of
time or the giving of notice or both would constitute) an event of default under
any Junior Lien Obligation or otherwise permits (or with the passage of time or
the giving of notice or both would permit) the Junior Lien Lender to exercise
any remedy under any such Junior Lien Obligation.

 

7.2       Remedies. Upon or after the occurrence of an Event of Default, the
Lender may, in its discretion, do any one or more of the following:

 

(a)       In the case of any Event of Default other than that described in
Section 7.1(i)(ii) or (iii), by notice to the Borrower, (i) reduce or terminate
the Commitment, whereupon the Commitment shall immediately be reduced or
terminated and (ii) declare all or any part of the Obligations due and payable,
whereupon the same shall become without further presentment, protest, notice or
demand (all of which presentment, protest, notice and demand the Borrower
expressly waives) become immediately due and payable;

 

(b)       In the case of any Event of Default described in Section 7.1(i)(ii) or
(iii), automatically, without presentment, demand, protest or other notice of
any kind or any other act by the Lender, all of which are hereby waived by the
Borrower, the Commitment shall immediately terminate and each of the following
shall immediately become due and payable (A) the unpaid principal amount of and
interest on the Loans and (B) all other Obligations;

 

(c)       In the case of any Event of Default described in Section 7.1(d) or
7.1(e), immediately and without prior notice to the Borrower, sell all or any
portion of the Collateral, thorough an exchange or otherwise, and apply such
payment to repay the Obligations; and

 

(d)       In the case of any Event of Default (including the ones described
above), (i) exercise all rights and remedies provided in the Loan Documents,
(ii) exercise any right of counterclaim, setoff or otherwise which it may have
with respect to money or property of the Borrower or any of its Related Parties,
(iii) bring any Action permitted by Regulations for the specific performance of,
or injunction against any violation of, any Loan Document, including as
permitted by applicable Regulation the obtaining of the ex parte appointment of
a receiver, and exercise any power granted under or to recover judgment under
any Loan Document, (iv) enforce any and all Liens and security interests created
pursuant to the Loan Documents, including selling the Collateral through an
exchange or otherwise without the requirement of prior notice to or upon the
Borrower or any other Person (which notice is hereby expressly waived to the
maximum extent permitted by the UCC or any other applicable Regulations) and (v)
exercise any other right or remedy permitted by applicable Regulations or
otherwise available to the Lender at law, in equity or otherwise.

 



 [altlendinglogo_footer.jpg]Page | 21

 

 

7.3       Borrower’s Acknowledgement of Potential Collateral Loss. The Borrower
understands and agrees to the following:

 

(a)       While the Collateral Claim Percentage and the Collateral Claim Period
are intended to provide the Borrower an opportunity to provide additional
Collateral in the absence of any other Event of Default, the concept of
Liquidity Percentage is necessary and appropriate to protect the Lender against
periods of high volatility and rapid changes in value of the Collateral. As a
result, the Borrower may see the Collateral being sold without notice, at a time
when it is losing its value rapidly, even if such loss of value is ultimately
temporary and even at a time when the Borrower is willing and able to repay the
Loan through other means.

 

(b)       Anything else in any Loan Document notwithstanding, certain events
(including forks) may add assets to the Collateral (or otherwise transform part
of the Collateral) so as to make it technologically difficult or impossible for
the Lender to transfer all or part of the Collateral back to the Borrower. All
Losses to the Borrower, its Affiliates or other Persons from such event shall
constitute an “Indemnified Claim” hereunder for which the liability of the
Lender and its Related Parties is limited hereunder.

 

(c)        (x) any transfer of Collateral, either to or from the Borrower or
other parties, results in transfer fees (such as mining fees, etc.) and that
such transfer fees are the responsibility of the Borrower and are typically
deducted directly from such Collateral and reduce its value, so that, even if
the Borrower pays all Obligations in full in cash, the Collateral returned to
the Borrower shall be reduced by such transfer fees, (y) it may not be possible
to sell at the price shown in the Valuation Index at the time of the sale due to
market conditions and to the time necessary to complete all steps to sell the
Collateral and (z) the Lender will use its judgment to make choices to obtain
what it feels is the best price for the Collateral to get the Obligations repaid
and these choices will not necessarily reflect the choices the Borrower would
have made to obtain the best value for the Collateral as a whole.

 

7.4       No Waiver; Remedies. No failure or delay by any party in exercising
any right, power or privilege under this Agreement or any other Loan Document
will operate as a waiver of such right, power or privilege. A single or partial
exercise of any right, power or privilege will not preclude any other or further
exercise of the right, power or privilege or the exercise of any other right,
power or privilege. The remedies herein conferred upon the Lender are not
intended to be exclusive of any other remedies and each and every remedy is
cumulative and in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
any Regulation.

 

SECTION 8.      GENERAL PROVISIONS

 

8.1       Modifications and Signatures.

 

(a)       Amendments. This Agreement and the other Loan Documents contain and
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede all prior negotiations, agreements, and
understandings, whether written or oral, of the parties hereto. No amendment,
modification or termination of any provision of this Agreement or any other Loan
Document shall be effective without the written consent of the Lender and the
Borrower. No waiver or consent shall be effective without the written consent of
the Lender and any such waiver shall then be effective only in the specific
instance and for the specific purpose for which it was given.

 



 [altlendinglogo_footer.jpg]Page | 22

 

 

(b)       Successors and Assigns. This Agreement shall bind and inure solely to
the benefit of the Borrower, the Lender, the Related Parties of the Lender and
their respective successors and, if permitted, assigns; provided, that the
Borrower may not assign this Agreement or any other Loan Document or any rights
or obligations hereunder or thereunder without the Lender’s prior written
consent and any prohibited assignment shall be absolutely void. The Lender may
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, or any right or remedy under, the Obligations and the Loan
Documents without the consent of the Borrower.

 

(c)       No Waiver by Course of Dealing. No notice to or demand on the Borrower
in any case shall entitle the Borrower to any other or further notice (except as
specifically required hereunder or under any other Loan Document) or demand in
similar or other circumstances. The failure by the Lender at any time or times
to require strict performance by the Borrower of any provision of this Agreement
or any of the other Loan Documents or the grating of any waiver or indulgence
shall not waive, affect or otherwise diminish any right of the Lender thereafter
to demand strict compliance and performance with such provision, nor shall it
constitute a course of dealing by the Lender at variance with the terms of this
Agreement or any other Loan Document such as to require further notice by the
Lender of the Lender’s intent to require strict adherence to the terms of such
Loan Document in the future. Any such actions shall not in any way affect the
ability of the Lender, in its discretion, to exercise any rights available to it
under this Agreement, the other Loan Documents or under applicable Regulations.

 

(d)       Execution in Counterparts. This Agreement may be executed in
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and both of
which, when taken together, shall constitute but one and the same Agreement. In
proving this Agreement in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought.

 

(e)       Electronic Signatures. Each party agrees that the electronic
signatures, whether digital or encrypted, of the parties included in this
Agreement are intended to authenticate this writing and to have the same force
and effect as manual signatures. Electronic signature means any electronic
sound, symbol, or process attached to or logically associated with a record and
executed and adopted by a party with the intent to sign such record, including
facsimile or email electronic signatures. The Borrower expressly agrees that
this Agreement is a “transferable record” as defined in applicable Regulations
relating to electronic transaction and that it may be created, authenticated,
stored, transmitted and transferred in a manner consistent with and permitted by
such applicable Regulations.

 

8.2       Notices and Communications. All notices, requests, demands, and other
communications to either party hereto or given under any Loan Document shall be
in writing (including electronic mail transmission or similar writing) and shall
be given to such party at the physical address or send to the electronic mailing
address set forth in below or at such other physical address or electronic
mailing address as such party may hereafter specify for the purpose of notice to
the Lender and the Borrower in accordance with the provisions of this Section
8.2:

 

If to the Borrower, to it at its address set forth on Schedule I.

 





 [altlendinglogo_footer.jpg]Page | 23

 

  

If to the Lender: ALPPS LLC   256 West 38th Street, 15th Floor   New York NY
10018   Attention:  Legal Notices   E-mail:  legal@altlending.com

 

Each such notice, request or other communication shall be effective (a) if given
by mail, three (3) Business Days after such communication is deposited in the
U.S. Mail with first class postage pre-paid, addressed to the noticed party at
the address specified herein, (b) if by nationally recognized overnight courier,
when delivered with receipt acknowledged in writing by the noticed party, (c) if
given by personal delivery, when duly delivered with receipt acknowledged in
writing by the noticed party or (d) if given by electronic mail, unless the
Lender otherwise prescribes, upon the sender’s receipt of an acknowledgment from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided, however,
that if such electronic mail is not sent during the normal business hours of the
recipient, such electronic mail shall be deemed to have been sent at the opening
of business on the next business day for the recipient. Any written notice,
request or demand that is not sent in conformity with the provisions hereof
shall nevertheless be effective on the date that such notice, request or demand
is actually received by the individual to whose attention at the noticed party
such notice, request or demand is required to be sent.

 

8.3       General Indemnity. The Borrower hereby agrees to indemnify and defend
the Indemnitees against and to release and hold the Indemnitees harmless from
any Indemnified Claim that may be instituted or asserted against or incurred by
any of the Indemnitees. Additionally, if any Taxes (excluding Taxes imposed upon
or measured solely by the net income of the Lender, but including any
intangibles tax, stamp tax, recording tax or franchise tax) shall be payable by
the Lender or the Borrower on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the other
Loan Documents, or the creation or repayment of any of the Obligations
hereunder, by reason of any applicable Regulations now or hereafter in effect,
the Borrower shall pay (or shall promptly reimburse the Lender for the payment
of) all such Taxes, including any interest and penalties thereon, and will
indemnify and hold Indemnitees harmless from and against all liability in
connection therewith. The foregoing indemnities shall not apply to Indemnified
Claims incurred by any Indemnitee as a result of its own gross negligence or
willful misconduct as determined by a final non-appealable order of a court of
competent jurisdiction. Notwithstanding anything to the contrary in any of the
Loan Documents, the obligations of the Borrower with respect to each indemnity
given by it in this Agreement or any of the other Loan Documents in favor of the
Lender shall survive the payment in full of the Obligations. If the Borrower
shall be required by law to withhold or deduct any Taxes from or in respect of
any sum payable hereunder or such document to the Lender, (A) the sum payable to
the Lender shall be increased as may be necessary so that after making all
required withholding or deductions (including withholding or deductions
applicable to additional sums payable under this Section 8.3) the Lender
receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (B) the Borrower shall make such
withholding or deductions and (C) the Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with applicable Regulations. The Borrower will indemnify the Lender
against, and reimburse the Lender on demand for, the full amount of all Taxes
(including any Taxes imposed by any governmental authority on amounts payable
under this Section 8.3 and any additional income or franchise taxes resulting
therefrom) incurred or paid by the Lender or any bank holding company parent of
the Lender and any liability (including penalties, interest, and out-of-pocket
expenses paid to third parties) arising therefrom or with respect thereto,
whether or not such Taxes were lawfully payable. Within thirty (30) days after
the date of any payment of Taxes by the Borrower, it will furnish to the Lender,
at its address referred to in Section 8.2, the original or a certified copy of a
receipt or other documentation reasonably satisfactory to the Lender, evidencing
payment thereof.

 



 [altlendinglogo_footer.jpg]Page | 24

 

 

8.4       Expenses. Whether or not the transactions contemplated hereby shall be
consummated or any Loans shall be made, the Borrower agrees to pay promptly:

 

(a)       all the actual and reasonable costs and expenses of preparation of the
Loan Documents on the Closing Date and the reasonable fees, expenses and
disbursements of counsel to the Lender in connection with the negotiation,
preparation and execution of the Loan Documents on the Closing Date, in any
amount not to exceed the Legal Closing Fee in the aggregate; all the actual and
reasonable costs and expenses of preparation of any Loan Documents after the
Closing Date and any consents, amendments, waivers or other modifications to any
Loan Documents; the reasonable fees, expenses and disbursements of counsel to
the Lender in connection with the administration of the Loan Documents and any
consents, waivers, amendments, supplements or other modifications thereto and
any other documents or matters requested by the Borrower;

 

(b)       all the actual costs and reasonable expenses of creating and
perfecting Liens in favor of the Lender, pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to the Lender;

 

(c)       all the actual costs and reasonable fees, expenses and disbursements
of any auditors, accountants, consultants or appraisers;

 

(d)       all the actual costs and reasonable expenses (including the reasonable
fees, expenses and disbursements of any appraisers, consultants, advisors and
agents employed or retained by the Lender and its counsel) in connection with
the inspection, verification, custody or preservation of any Collateral, to the
extent required or permitted hereunder;

 

(e)       after the occurrence of a Default or an Event of Default, all costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by the Lender in enforcing
any Obligation of or in collecting any payments due from the Borrower hereunder
or under the other Loan Documents by reason of such Default or Event of Default
(including in connection with the sale of, collection from, or other realization
upon any Collateral or the enforcement of any guaranty) or in connection with
any negotiations, reviews, refinancing or restructuring of the credit
arrangements provided hereunder, including in the nature of a “work out” or
pursuant to any insolvency or bankruptcy cases or proceedings; and

 

(f)       the foregoing shall be in addition to, and shall not be construed to
limit, any other provisions of the Loan Documents regarding indemnification and
costs and expenses to be paid by the Borrower.

 

8.5       Set-Off. In addition to any rights now or hereafter granted under
applicable Regulations and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Secured
Party is hereby authorized by the Borrower at any time or from time to time,
without notice or demand to the Borrower or to any other Person, any such notice
or demand being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, provisional or
final, including indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
indebtedness or other amounts at any time held or owing by such Secured Party to
or for the credit or the account of the Borrower or any of its Related Parties
against and on account of the Obligations of the Borrower hereunder (including
from the proceeds of any Loan to be disbursed hereunder), irrespective of
whether or not (a) such Secured Party shall have made any demand hereunder or
(b) the principal of or the interest on the Loans or any other Obligation shall
have become due and payable and although such obligations and liabilities, or
any of them, may be contingent or unmatured.

 



 [altlendinglogo_footer.jpg]Page | 25

 

 

8.6       Governing Law; Consent to Forum.

 

(a)       Except as otherwise expressly provided in any other LOAN Document,
this Agreement, the other LOAN Documents and all claims, Actions and matters
arising hereunder or thereunder or related hereto or thereto ARE governed by,
and construed and enforced in accordance with, the laws of the State of New
York.

 

(b)       Any Action with respect to any Loan Document may be brought in the New
York State courts sitting in New York County or the federal courts of the United
States of America for the Southern District of New York and sitting in New York
County. The Borrower (a) accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of such courts,
(b) irrevocably waives any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that it may now or
hereafter have to the bringing of any Action in those jurisdictions, (c)
irrevocably consents to the service of process of any court referred to above in
any Action by the mailing of copies of the process to the parties hereto as
provided in Section 8.2 and (d) agrees that a final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Service effected as provided in
this manner will become effective ten (10) calendar days after the mailing of
the process. Nothing contained in any Loan Document shall affect the right of
the Lender to serve process in any other manner permitted by applicable
Regulations or commence Actions or otherwise proceed against the Borrower in any
other jurisdiction.

 

8.7       Waiver of Jury Trial and other Certain Rights.

 

(a)       The parties hereto hereby irrevocably and unconditionally waive, to
the fullest extent permitted by applicable Regulations, any right that they may
have to trial by jury of any claim or cause of action or in any Action, directly
or indirectly based upon or arising out of this Agreement (whether based on
contract, tort or any other theory). Each party (a) certifies that no
representative, agent, or attorney of any other party has represented, expressly
or otherwise, that such other parties would not, in the event of litigation,
seek to enforce the foregoing waiver and (b) acknowledges that it and the other
parties have been induced to enter into this Agreement and the other LOAN
Documents by, among other things, the mutual waivers and certifications in this
section.

 

(b)       The Borrower acknowledges and agrees that the foregoing waivers are a
material inducement to the Lender to enter into and accept this Agreement. The
Borrower has reviewed the foregoing waivers with its legal counsel and have
knowingly and voluntarily waived its jury trial rights following consultation
with such legal counsel. In the event of litigation, this Agreement may be filed
as a written consent to a trial by the court. This Section 8.7 shall not
restrict a party from exercising remedies under the UCC or from exercising
pre-judgment remedies under applicable Regulations.

 



 [altlendinglogo_footer.jpg]Page | 26

 

 

(c)       To the fullest extent permitted by applicable Regulations, the
Borrower hereby knowingly, intentionally and intelligently waives (with the
benefit of advice of legal counsel of its own choosing): (i) notice prior to
taking possession or control of any of the Collateral and the requirement to
deposit or post any bond or other security which might otherwise be required by
any court or applicable Regulations prior to allowing the Lender to exercise any
of such Person’s self-help or judicial remedies to obtain possession of any of
the Collateral; (ii) any claim against the Lender on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages arising out
of, in connection with or as a result of any of the Loan Documents, any
transaction thereunder, possession or control of the Collateral by the Lender,
the enforcement of any remedies by the Lender or the use of any proceeds of any
Loan; and (iii) notice of acceptance of this Agreement by the Lender.

 

8.8       Performance of the Borrower’s Obligations. If the Borrower shall fail
to discharge any covenant, duty or obligation hereunder or under any of the
other Loan Documents, the Lender may, in its discretion at any time, for the
Borrower’s account and at the Borrower’s expense, pay any amount or do any act
required of the Borrower hereunder or under any of the other Loan Documents or
otherwise lawfully requested by the Lender. All costs and expenses incurred by
the Lender in connection with the taking of any such action shall be reimbursed
to the Lender by the Borrower on demand with interest at the Interest Rate from
the date such payment is made or such costs or expenses are incurred to the date
of payment thereof. Any payment made or other action taken by the Lender under
this Section 8.8 shall be without prejudice to any right to assert, and without
waiver of, an Event of Default hereunder and without prejudice to the Lender’s
right to proceed thereafter as provided herein or in any of the other Loan
Documents.

 

8.9       Marshaling. No Secured Party shall be under any obligation to marshal
any property in favor of the Borrower or any other party or against or in
payment of any Obligation. To the extent that any Secured Party receives a
payment from the Borrower, from the proceeds of the Collateral, from the
exercise of its rights of setoff, any enforcement action or otherwise, and such
payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

 

8.10       Further Assurances. The Borrower agrees to take such further actions
as the Lender shall reasonably request from time to time in connection herewith
to evidence, give effect to or carry out this Agreement and the other Loan
Documents and any of the transactions contemplated hereby or thereby. Promptly
after the Lender’s request therefor, the Borrower shall execute or cause to be
executed and delivered to the Lender such instruments, assignments, title
certificates or other documents as are necessary or desirable under the UCC or
other applicable Regulations to protect or perfect (or continue the perfection
of) the Liens upon the Collateral granted under the Loan Documents.

 

8.11       External Communications.

 

(a)       No Press Releases; Confidentiality. None of the Borrower and its
Affiliates shall (i) use any name, trademark, service mark, symbol, logo (or any
abbreviation, contraction or simulation thereof) of, or otherwise refer to, any
Secured Party without the prior consent of the Lender (including in any press
release, letterhead, public announcement or marketing material), except, after
consulting with the Lender, to the extent required to do so under applicable
Regulations or (ii) represent that the Borrower or its Affiliates, any product
or service of the Borrower or its Affiliates, or any know how or policy or
practice of the Borrower or its Affiliates has been approved or endorsed by any
Secured Party. The Borrower shall, and shall ensure that its Related Parties
shall, maintain confidential all information about obtained by them with respect
to the Lender in connection with this Agreement; provided that (i) such
information may be provided on a confidential basis to any Governmental
Authority with appropriate jurisdiction over the Borrower and (ii) Borrower’s
parent company, DPW Holdings, Inc. shall, in consultation with the Lender, who
shall be provided a draft beforehand and given the opportunity to comment,
prepare and file a Current Report on Form 8-K with the Securities and Exchange
Commission within the time prescribed therefor by the NYSE.

 



 [altlendinglogo_footer.jpg]Page | 27

 

 

(b)       Credit Report and Other Authorizations. The Borrower authorizes the
Lender, its agents and representatives and any credit reporting agency engaged
by the Lender, to (i) investigate any references given or any other statements
or data obtained from or about the Borrower for the purpose of this Agreement,
(ii) obtain consumer business credit reports on the Borrower and (iii) share
information regarding the Borrower’s performance under this Agreement with
affiliates.

 

8.12       Survival of Representations. All representations and warranties made
in this Agreement and the other Loan Documents shall survive the making of any
extension of credit hereunder and the delivery of any promissory note evidencing
any Loan or the Obligations and shall continue in full force and effect until
the full and final payment and performance of the Obligations and the
termination of the Loan Documents.

 

8.13       Lender-Creditor Relationship. The relationship between the Borrower
and the Lender created by the Loan Documents and the transactions contemplated
therein is solely that of lender and creditor. The Lender has no any fiduciary
relationship or duty to the Borrower arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between the Borrower
and the Lender by virtue of, any Loan Document or any transaction contemplated
therein. In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document or any refinancing of any Obligation), the
Borrower acknowledges and agrees that (a) the transactions contemplated by this
Agreement and the Security Agreement involving the Lender are arm’s-length
commercial transactions between the Borrower, on the one hand, and the Lender on
the other hand, (b) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, (c) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents, (d) the Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary for the Borrower or
any of its Affiliates or any other Person, and (e) the Lender has no obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents.  The Lender and its Related Parties may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and the Lender has no obligation to disclose
any of such interests to the Borrower or any of its Affiliates.  To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by any Loan Document.  The Borrower hereby affirmatively represents
and certifies to the Lender that it has consulted its own legal counsel,
accounting, regulatory and tax advisors and understands and accepts the terms,
conditions, risks and implications of the transactions evidenced by this
Agreement.

 

8.14       Severability. Any provision of any Loan Document being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of any
Loan Document or any part of such provision in any other jurisdiction, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner adverse to any party. In addition, upon any
determination that any such term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto will negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 



 [altlendinglogo_footer.jpg]Page | 28

 

 

8.15       Interpretation. As used in this Agreement, references to the singular
will include the plural and vice versa and references to the masculine gender
will include the feminine and neuter genders and vice versa, as appropriate.
Unless otherwise expressly provided in this Agreement (a) the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
will refer to this Agreement as a whole and not to any particular provision of
this Agreement, (b) recital, article, section, subsection, schedule and exhibit
references are references with respect to this Agreement unless otherwise
specified, (c) except as otherwise expressly written herein, any reference to
any agreement in any Loan Document shall include a reference to all recitals,
appendices, exhibits and schedules to such agreement and, unless the prior
written consent of any party is required hereunder and is not obtained, shall be
a reference to such agreement as waived, amended, restated, supplemented or
otherwise modified and (d) except as otherwise expressly written herein, any
reference to a specific Regulation shall be to such Regulation, as modified from
time to time, together with any successor or replacement Regulation, in each
case as in effect at the time of determination. Unless the context otherwise
requires, when used in any Credit Document, the following terms have the
following meaning: (u) “execution,” “signed,” “signature” and words of like
import shall be deemed to include electronic signatures and the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Regulation, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act and any other similar state Regulation based on the
Uniform Electronic Transactions Act, (v) “incur” means incur, create, make,
issue, assume or otherwise become or remain directly or indirectly liable in
respect of or responsible for, in each case whether directly or indirectly, as
primary obligor or guarantor or endorser, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings, (w)
“knowledge” of the Borrower means the best knowledge of any officer, director or
employee of the Borrower after due inquiry, (x) “including” means “including,
without limitation,” (y) “asset” and “property” have the same meaning and mean,
“collectively, all rights and interests in tangible and intangible assets and
properties, whether real, personal or mixed and including cash, capital stock,
revenues, accounts, leasehold interests, contract rights and other rights under
Permits and Contractual Obligations” and (z) “documents” means “collectively,
all documents, drafts, instruments, agreements, indentures, certificates, forms,
opinions, powers of attorney, notices, summons, reports, financial statements
and other writings, however evidenced, whether in physical or electronic form.”
The headings in this Agreement are included for convenience of reference only
and will not affect in any way the meaning or interpretation of this Agreement.
All references in this Agreement or any other Loan Document to statutes and
regulations shall include all amendments of same and implementing regulations
and any successor statutes and regulations; to any instrument or agreement
(including any of the Loan Documents) shall include any and all modifications
and supplements thereto and any and all restatements, extensions or renewals
thereof to the extent such modifications, supplements, restatements, extensions
or renewals of any such documents are permitted by the terms hereof and thereof.
A Default or an Event of Default shall be deemed to exist at all times during
the period commencing on the date that such Default or Event of Default occurs
to the date on which such Default or Event of Default is waived in writing
pursuant to this Agreement or, with respect to any Default, is cured within any
period of cure expressly provided in this Agreement. Whenever in any provision
of this Agreement or any other Loan Document, the Lender is authorized to take
or decline to take any action (including making any determination) in the
exercise of its “discretion,” such provision shall be understood to mean that
the Lender may take or refrain to take such action in its sole discretion.
References to times of the day shall refer to Eastern Time. In the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” Time is of the
essence of this Agreement and the other Loan Documents. No provision of this
Agreement or any of the other Loan Documents shall be construed against or
interpreted to the disadvantage of any party hereto by any Governmental
Authority by reason of such party having or being deemed to have structured,
drafted or dictated such provision. “month” (but not calendar month) means each
period from the day (including the Closing Date itself) in a calendar month
numerically-corresponding to the day of the Closing Date (provided that, if such
calendar month does not have any such numerically-corresponding day, such
numerically-corresponding day shall be deemed to be the last day of such
calendar month) to the next such numerically-corresponding day in the next
calendar month.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 [altlendinglogo_footer.jpg]Page | 29

 

 

In witness whereof, the parties hereto have caused this Loan Agreement to be
duly executed and delivered by their respective representatives thereunto duly
authorized as of the date first written above. 




 



 SUPER CRYPTO MINING, INC.,   as Borrower  

 

 

 By:/s/ Darren Magot     Name: Darren Magot     Title: Chief Executive Officer  

 

 



 ALPPS LLC,   as Lender       

 



 By:/s/ Gennadiy Gurevich     Name: Gennadiy Gurevich     Title: Chief
Investment Officer  

  

 



 

 [altlendinglogo_footer.jpg] LOAN AGREEMENT Page | 30





 

